Case 1:20-cv-04160-JGK Document 39 Filed 10/08/20 Page 1 of 15
Case 1:20-cv-04160-JGK Document 38 Filed 10/08/20 Page 1 of 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eer ere ee ee eee ee ee x

HACHETTE BOOK GROUP, INC., :

HARPERCOLLINS PUBLISHERS LLC, JOHN =: Case No. 1:20-cv-04160-GJK

WILEY & SONS, INC., and PENGUIN :

RANDOM HOUSE LLC, > STIPULATION AND
Plaintiffs, : PROTECTIVE ORDER

-against- :

INTERNET ARCHIVE and DOES | through 5,

inclusive,
Defendants.

we ee eee eee eee x

Subject to the Court’s approval, Plaintiffs Hachette Book Group, Inc. (“Hachette”),
HarperCollins Publishers LLC (‘HarperCollins’), John Wiley & Sons, Inc. (“Wiley”), and
Penguin Random House LLC (“Penguin Random House”) (together, “Plaintiffs”), by and through
their undersigned counsel, and Defendant Internet Archive (individually, a “Party,” and
collectively, the “Parties”) hereby stipulate to the following protective order pursuant to Rule 26(c)
of the Federal Rules of Civil Procedure.

Confidential and Attorneys’ Eyes Only Material

1. Any Party producing information (“Disclosing Party”) may designate as
“Confidential” any information, whether or not embodied in any physical or electronic medium,
that the Disclosing Party believes in good faith constitutes (a) non-public information that must be
maintained in confidence pursuant to a confidentiality agreement, contractual provision, law, or
court order; and/or (b) business, strategic, proprietary, or otherwise commercially sensitive
business information, trade secrets, or other similar information not generally known, the public
disclosure of which wouid, in the good faith judgment of the Disclosing Party, be detrimental to
the conduct of the Disclosing Party’s operations or business or the business of any of the Disclosing

Party’s customers or clients; and/or (c) information that falls into one or more of the following

 
Case 1:20-cv-04160-JGK Document 39 Filed 10/08/20 Page 2 of 15
Case 1:20-cv-04160-JGK Document 38 Filed 10/08/20 Page 2 of 15

categories: (i) sensitive personally identifying information such as personal addresses, phone
numbers, e-mail addresses, birth dates, financial account information, Social Security numbers,
driver’s license numbers, and IP addresses; (ii) medical, psychological, or mental health records,
and other medical information, provided, however, that any person or entity has the right to waive
confidentiality with respect to information pertaining to him, her, or it to the extent permitted under
law (all such information shail be referred to as “Confidential Material”).

2. Any Disclosing Party may designate as “Attorneys’ Eyes Only” any information,
whether or not embodied in any physical or electronic medium, that the Disclosing Party believes
in good faith contains non-public and confidential business, strategic, proprietary, or otherwise
commercially sensitive business information, trade secrets, or other similar information not
generally known and that, in the good faith judgment of the Disclosing Party, is substantially likely
to cause injury to the commercial, financial, strategic, or business interests of such Disclosing
Party or its employees, customers, or clients if disclosed to the other parties in this litigation
(“Attorneys’ Eyes Only Material”).

3. Confidential Material and Attorneys’ Eyes Only Material could include but is not
limited to: (a) information disclosed in depositions; (b) documents produced in response to
requests for production of documents; (c) answers to interrogatories; (d) responses to requests for
admissions; (e) all other discovery in any form; and (f) all copies thereof and information contained
therein.

4, Confidential Material and Attorneys’ Eyes Only Material shall be treated as
confidential and not disclosed, except to the extent provided in this Stipulation and Protective

Order or as otherwise ordered by the Court.

 

 
Case 1:20-cv-04160-JGK Document 39 Filed 10/08/20 Page 3 of 15
Case 1:20-cv-04160-JGK Document 38 Filed 10/08/20 Page 3 of 15

Designation of Confidential and Attorneys’ Eyes Only Material

5. Other than deposition transcripts and exhibits, the Disclosing Party or counsel
thereof shall designate Confidential Material and Attorneys’ Eyes Only Material by stamping or
otherwise clearly marking the material as “Confidential” or “Attorneys” Eyes Only” in a manner
that will not interfere with legibility or audibility.

6. If a Disclosing Party has designated a document or information as “Confidential”
or “Attorneys’ Eyes Only,” that Disclosing Party may remove such document or information from
the scope of that protection by notifying all Parties in writing and re-producing the document or
information without such designation.

Deposition Transcripts

7. All transcripts of depositions taken in this action will be treated as Confidential
Material in their entirety for thirty (30) days after receipt ofa final copy of the deposition transcript,
except to the extent that a Party designates any portion of a deposition as “Attorneys’ Eyes Only”
at the time of such deposition, in which case said portion of the testimony shall be treated as
Attorneys’ Eyes Only Material for thirty (30) days after receipt of the final deposition transcript.
During that thirty (30) day period, any party may designate as Confidential Material or Attorneys’
Eyes Only Material any portion of the transcript, by page and line, and any deposition exhibits
related to the subject areas described in Paragraphs 1 and 2 herein, and such designation must be
provided to the Parties’ counsel in writing to be deemed effective. Any portion of a deposition
transcript or exhibits not so designated during the thirty (30) day period will not be treated as
Confidential Material or Attorneys’ Eyes Only Material.

Use of Confidential and Attorneys’ Eyes Only Material

8. Confidential Material and Attorneys’ Eyes Only Material subject to this Stipulation

 

 
Case 1:20-cv-04160-JGK Document 39 Filed 10/08/20 Page 4 of 15
Case 1:20-cv-04160-JGK Document 38 Filed 10/08/20 Page 4 of 15

and Protective Order may be used only for purposes of this action and shall not be disclosed by
the Party receiving such material (“Receiving Party”) to any persons other than those listed in
Paragraphs 11 and 12 herein, except by prior written agreement of the Parties or by order of the
Court. Any person receiving Confidential Material or Attorneys’ Eyes Only Material shall use
reasonable measures to prevent unauthorized disclosure of such material. Reasonable measures
include, but are not limited to, taking any necessary action to maintain the security and integrity
of data and files.

9, Persons to whom Confidential Material or Attorneys’ Eyes Only Material is
disclosed per Paragraphs 11 and 12 herein shall be informed, prior to being shown Confidential
Material or Attorneys’ Eyes Only Material, that he/she (i) is being shown such materials solely for
use in this action and (ii) shall not retain any Confidential Material or Attorneys’ Eyes Only
Material after the termination of this action.

10. The recipient of any Confidential Material or Attorneys’ Eyes Only Material shall
use reasonable efforts to prevent any disclosure thereof, except in accordance with the terms of
this Stipulation and Protective Order. All copies, reproductions, summarizations, extractions, and
abstractions of Confidential Material or Attorneys’ Eyes Only Material shall be subject to the terms
of this Stipulation and Protective Order and labeled in the same manner as the designated material
upon which they are based.

11. In the absence of an order of the Court or by agreement of the Parties, Confidential
Material may be disclosed or made available only to the following persons:

a. The named parties to this Action and the attorneys working on this Action
on behalf of any party, including both outside counsel and in-house

attorneys, as well as any paralegals, staff, stenographic, and clerical

 
Case 1:20-cv-04160-JGK Document 39 Filed 10/08/20 Page 5 of 15
Case 1:20-cv-04160-JGK Document 38 Filed 10/08/20 Page 5 of 15

employees and contractors working under the direct supervision of such
counsel, including but not limited to any electronic discovery vendors;
Any expert or consultant expressly retained by any attorney described in
Paragraph 1 1(a) to assist in this action and their employees, with disclosure
only to the extent reasonably necessary to perform such work;

Any deponent: (i) if it appears that the deponent authored or received a copy
of the Confidential Material; (ii) if it appears that the deponent was involved
in the subject matter described therein; (iii) if the deponent is employed by
the Disclosing Party; or (iv) if the Disclosing Party consents to such
disclosure.

The Court, jury, court personnel, court reporters, and other persons
connected with the Court; and

Any other person whom the Disclosing Party agrees in writing may have

access to such Confidential Material.

12. In the absence of an order of the Court or by agreement of the Parties, Attorneys’

Eyes Only Material may be disclosed or made available only to the following persons:

a.

The individual attorneys who have filed notices of appearance in this action
and are actively participating in the prosecution or defense of the action;

Any paralegals, staff, stenographic, and clerical employees and contractors
working on this action under the direct supervision of any attorney
described in Paragraph 12(a), including but not limited to any electronic
discovery vendors, with disclosure only to the extent reasonably necessary

to perform work related to this action;

 

 
Case 1:20-cv-04160-JGK Document 39 Filed 10/08/20 Page 6 of 15
Case 1:20-cv-04160-JGK Document 38 Filed 10/08/20 Page 6 of 15

c. Any expert or consultant expressly retained by any attorney described in
Paragraph |2(a) to assist in this action and their employees, with disclosure
only to the extent reasonably necessary to perform such work;

d. The Court, jury, court personnel, court reporters, and other persons
connected with the Court; and

e. Any other person who the Disclosing Party agrees in writing may have
access to such Attorneys’ Eyes Only Material.

13. The persons described in Paragraphs 11(b), 11(e), and 12(c) herein shall have
access to Confidential Material or Attorneys’ Eyes Only Material only after: (a) those persons are
provided a copy of this Stipulation and Protective Order for review; and (b) those persons manifest
their assent to be bound by the provisions of this Stipulation and Protective Order by signing a
copy of the Nondisclosure Agreement attached hereto as Exhibit A. Counsel shall produce a copy
of any executed Nondisclosure Agreement to opposing counsel upon request prior to such person
being permitted to testify (at deposition or trial) in the action or at the conclusion of the action,
whichever comes first, except that counsel need not produce a Nondisclosure Agreement executed
by any expert or consultant retained only for consulting purposes. Counsel shail retain copies of
any signed Nondisclosure Agreement until the completion of this action and the return or
destruction of Confidential Material or Attorneys’ Eyes Only Material in accordance with
Paragraph 32 herein. Inadvertent failure to provide the Nondisclosure Agreement to any individual
shall not be deemed a material breach of this Stipulation and Protective Order and shall be
remedied immediately upon discovery.

14. ‘If the Receiving Party is required by law to disclose any Confidential Material or

Attorneys’ Eyes Only Material, it will immediately notify the Disclosing Party in order to permit

 

 
Case 1:20-cv-04160-JGK Document 39 Filed 10/08/20 Page 7 of 15
Case 1:20-cv-04160-JGK Document 38 Filed 10/08/20 Page 7 of 15

the Disclosing Party to seek a protective order or take other appropriate action. The Receiving
Party will cooperate in the Disclosing Party’s efforts to obtain a protective order or other assurance
that the Confidential Material or Attorneys’ Eyes Only Material will remain confidential. If, in the
absence of a protective or other order prohibiting disclosure, the Receiving Party, in the written
opinion of its legal counsel, is advised to disclose the Confidential Material or Attorneys’ Eyes
Only Material, it may disclose only the part of such material its legal counsel advises to be
disclosed.
Objections to Confidentiality or Attorneys’ Eyes Only Designations

15. Inthe event a Party disagrees at any stage of this action with any “Confidential” or
“Attorneys’ Eyes Only” designation, such Party shall provide to the Disclosing Party written notice
of its disagreement with the designation, describing with particularity the material in question and
stating the grounds for its objection. The Disclosing Party shall respond to the objection in writing
within fourteen (14) days and shall state with particularity the grounds for asserting that the
Confidential Material or Attorneys’ Eyes Only Material is properly designated. If no written
response to the objection is made within fourteen (14) days, the challenged designation shall be
deemed void. If a timely written response to the objection is made, counsel for the Parties shall
first try to resolve the dispute in good faith by meeting and conferring. If the dispute cannot be
resolved, the Party challenging the designation may request appropriate relief from the Court
consistent with the Court’s discovery rules. The burden shall be on the Disclosing Party to make
an adequate showing to the Court that the challenged confidentiality designation is appropriate.

Filing of Confidential and Attorneys’ Eyes Only Material and Use at Trial
16. Any Party that intends to use portions of a document designated as “Confidential”

or “Attorneys’ Eyes Only” that do not contain Confidential Material or Attorneys’ Eyes Only

 

 
Case 1:20-cv-04160-JGK Document 39 Filed 10/08/20 Page 8 of 15
Case 1:20-cv-04160-JGK Document 38 Filed 10/08/20 Page 8 of 15

Material and those portions are reasonably separable from portions containing such material, at
trial or as part of a letter, motion, or deposition, may request that the Disclosing Party provide a
redacted version of that document and the Disclosing Party shall promptly comply with such a
request.

17. A Party may not file in the public record in this action any information, documents,
or material designated as “Confidential” or “Attorneys’ Eyes Only” without written permission
from the Disclosing Party. A Party that seeks to file any information, documents, or material
designated as “Confidential” or “Attorneys’ Eyes Only” must do so under seal and must comply
with Section 6 of the SDNY Electronic Case Filing Rules & Instructions, Rule VI of the Individual
Practices of Judge John G. Koeiltl, and any other applicable federal or local rules regarding the
filing of materials under seal.

18. Any documents designated as “Confidential” and “Attorneys’ Eyes Only” that are
designated in advance by any Party as proposed trial exhibits, either pursuant to applicable pretrial
procedures or otherwise, may be offered into evidence in open court after such Party gives notice
to the Disclosing Party and affords the Disclosing Party at least fourteen (14) days’ written notice
to obtain an appropriate protective order from the Court.

Notice of Breach

19. If Confidential Material or Attorneys’ Eyes Only Material is disclosed to any
person other than in the manner authorized by this Stipulation and Protective Order, the person or
Party responsible for the unauthorized disclosure must, within five (5) days of discovering the
disclosure, bring all pertinent facts relating to such disclosure to the attention of the Disclosing
Party and, without prejudice to any other rights and remedies of the Parties or third parties, make

every effort to prevent further disclosure by it or by the person who was the unauthorized recipient

 

 

 
Case 1:20-cv-04160-JGK Document 39 Filed 10/08/20 Page 9 of 15
Case 1:20-cv-04160-JGK Document 38 Filed 10/08/20 Page 9of15

of such material, and seek prompt return or destruction of the Confidential Material or Attorneys’
Eyes Only Material from the unauthorized recipient.
Clawback of Confidential and Attorneys’ Eyes Only Material and Privileged Information

20, If at any time prior to the termination of this Action, a Party realizes that it has
produced Confidential Material or Attorneys’ Eyes Only Material without designating it as such,
that Party may designate such material as “Confidential” or “Attorneys Eyes Only” by promptly
notifying the Parties in writing. The notification must designate the material as “Confidential” or
“Attorneys? Eyes Only” according to the terms of this Stipulation and Protective Order. Such
material will thereafter be treated as Confidential Material or Attorneys’ Eyes Only Material under
the terms of this Stipulation and Protective Order. In addition, the Disclosing Party shall provide
the Parties with replacement versions of such Confidential Material or Attorneys’ Eyes Only
Material and follow the designation requirements of Paragraph 5 within ten (10) business days of
providing such notice.

21. Whether inadvertent or otherwise, the production of any privileged information,
Confidential Material, or Attorneys’ Eyes Only Material without an appropriate designation shail
not be deemed a waiver or impairment of any claim of privilege or protection, including, but not
limited to, the attorney-client privilege, the protection afforded to work product materials, or the
subject matter thereof, or the confidential nature of any such information, in this action or in any
other federal or state proceeding. This order shall be interpreted to provide the maximum
protection allowed by Federal Rule of Evidence 502(d).

22. The Disclosing Party must notify the Receiving Party promptly, in writing, upon
discovery that any privileged information or Confidential Material or Attorneys’ Eyes Only

Material has been produced. Upon receiving written notice from the Disclosing Party that any

 

 
Case 1:20-cv-04160-JGK Document 39 Filed 10/08/20 Page 10 of 15
Case 1:20-cv-04160-JGK Document 38 Filed 10/08/20 Page 10 of 15

privileged information or Confidential Material or Attorneys’ Eyes Only Material has been
produced, all such information, and all copies thereof, shall be returned to the Disclosing Party
within ten (10) business days of receipt of such notice and the Receiving Party shall not use such
information for any purpose. The Receiving Party shall also attempt, in good faith, to retrieve and
return or destroy all copies of the documents or information in electronic format.

23. The Receiving Party may contest any privilege, work-product, or confidentiality
designation made by the Disclosing Party by following the procedures set forth in Paragraph 15
herein. However, the Receiving Party may not challenge any privilege, immunity, or
confidentiality claim by arguing that the disclosure itself is a waiver of any applicable privilege or
protection.

Rights, Limitations, and Modifications

24, Compliance with the terms of this Stipulation and Protective Order shall not operate
as an admission that any particular document or information is or is not responsive, privileged,
reflective of personally identifying information, or admissible in this action.

25. Nothing in this Stipulation and Protective Order overrides any attorney’s ethical
responsibilities to refrain from examining or disclosing materials that the attorney knows or
reasonably should know to be privileged and to inform the Disclosing Party that such materials
have been produced. Nothing contained herein will prevent, limit, or restrict the Parties in any way
from objecting to or asserting an immunity or privilege in any prior or subsequent litigation with
respect to any material produced in this action. Nothing herein is intended to limit a Party’s right,
if any, to properly redact information that is privileged or otherwise confidential prior to

disclosure.

10

 
Case 1:20-cv-04160-JGK Document 39 Filed 10/08/20 Page 11 of 15
Case 1:20-cv-04160-JGK Document 38 Filed 10/08/20 Page 11 of 15

26. Nothing contained herein is intended to or shall serve to limit a Party’s right to
conduct a review of documents and related information (including metadata) for responsiveness,
personally-identifying information, and/or any privilege or protection recognized by law prior to
production and/or disclosure.

27, This Stipulation and Protective Order may be changed only by further agreement
of the Parties in writing or by order of the Court and is without prejudice to the right of any Party
to seek modification or judicial relief of this Stipulation and Protective Order by application to the
Court on notice to counsel for the other Party.

28. This Stipulation and Protective Order shall remain in full force and effect until
modified, superseded, or terminated either by consent of the Parties, or by order of the Court.

Right to Assert Other Objections

29. This Stipulation and Protective Order shall not be construed to waive or diminish
any right to assert a claim of privilege or an objection of relevance, overbreadth, proportionality,
or other grounds for not producing material requested during discovery. Access to all material
(whether or not designated as “Confidential” or “Attorneys’ Eyes Only”) shall be granted only as
provided by the discovery rules and other applicable law.

Severability

30. The invalidity or unenforceability of any provision of this Stipulation and

Protective Order shall not affect the validity or enforceability of any other provision of this order,

which shall remain in full force and effect.

li

 
Case 1:20-cv-04160-JGK Document 39 Filed 10/08/20 Page 12 of 15
Case 1:20-cv-04160-JGK Document 38 Filed 10/08/20 Page 12 of 15

Termination of the Action

3h. This Stipulation and Protective Order shall survive the termination of this action,
including any and all appeals, and remain in full force and effect unless modified by an order of
this Court.

32. Within sixty (60) days of the termination of this action, including final appellate
action or the expiration of time to appeal or seck further review, all Confidential Material and
Attorneys’ Eyes Only Material that has been designated in accordance with all of the requirements
of Paragraph 5 herein, and all copies, reproductions, summarizations, extractions, and abstractions
thereof, shall be returned to the Disclosing Party or destroyed. At the conclusion of this sixty-day
period, counsel for each Receiving Party shall provide to counsel for the Disclosing Party a
certification stating that, to counsel’s knowledge and belief, the Receiving Party has either returned
or made commercially-reasonable efforts to destroy all Confidential Material in accordance with
this Stipulation and Protective Order. Notwithstanding the foregoing, counsel may retain
Confidential Materials and Attorneys’ Eyes Only Materials that (i) constitute attorney-work
product, (ii) were filed with the Court and/or marked as trial exhibits, or (iii) constitute deposition
transcripts and exhibits, provided that such counsel otherwise comply with the provisions of this
Stipulation and Protective Order with respect to such retained material.

33. This Court shall retain jurisdiction over all persons subject to this Stipulation and
Protective Order for so long as such persons have Confidential Material or Attorneys’ Eyes Only
Material and to the extent necessary to enforce any obligations arising hereunder or to impose
sanctions for any contempt thereof.

it

i

12

 

 
Case 1:20-cv-04160-JGK Document 39 Filed 10/08/20 Page 13 of 15
Case 1:20-cv-04160-JGK Document 38 Filed 10/08/20 Page 13 of 15

STIPULATED AND AGREED BY:
DAVIS WRIGHT TREMAINE LLP

/s/ Elizabeth A, McNamara

Elizabeth A. McNamara

Linda Steinman

John M. Browning

Meredith I. Santana

1251 Avenue of the Americas, 21st Floor

New York, NY 10020

Phone: (212) 489-8230

Email: lizmcnamara@dwt.com
lindasteinman@dwt.com
jackbrowning@dwt.com
meredithsantana@dwt.com

 

OPPENHEIM + ZEBRAK, LLP

Matthew J. Oppenheim

Scott A. Zebrak

4530 Wisconsin Avenue, NW, 5th Floor

Washington, DC 20016

Phone: (202) 480-2999

Email: matt@oandzlaw.com
scott@oandzlaw.com

Attorneys for Plaintiffs

Dated: October 7, 2020
New York, NY

SO ORDERED:

Dated:

[o / x , 2020

a [eae

DURIE TANGRI LLP

/s/ Joseph C. Gratz

Joseph C. Gratz (Pro Hae Vice)

Jessica E. Lanier (Pro Hac Vice)

Aditya V. Kamdar (Pro Hac Vice)

217 Leidesdorff Street

San Francisco, CA 94111

Phone: (415) 362-6666

Email: jgratz@durietangri.com
jlanier@durietangri.com
akamdar@durietangri.com

 

Allyson R. Bennett (Pro Hac Vice)
953 East 3rd Street

Los Angeles, CA 90013

Phone: (213) 992-4499

Email: abennett@durietangri.com

ELECTRONIC FRONTIER FOUNDATION

Corynne McSherry (Pro Hac Vice)

Kit Walsh (Pro Hac Vice)

Cara Gagliano (Pro Hac Vice)

815 Eddy Street

San Francisco, CA 94109

Phone: (415) 436-9333

Email: corynne@eff.org
kit@eff.org
cara@efforg

Attorneys for Defendant

Dated: October 8, 2020
San Francisco, CA

: The © asl bs "el thew
wth CguF b> Court preann of
Whe led ntrene Vo (fy
~ Cirtend & A bes ” AL

 

 

 
Case 1:20-cv-04160-JGK Document 39 Filed 10/08/20 Page 14 of 15
Case 1:20-cv-04160-JGK Document 38 Filed 10/08/20 Page 14 of 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HACHETTE BOOK GROUP, INC,, :
HARPERCOLLINS PUBLISHERS LLC, JOHN  : Case No, 1:20-cv-04160-GJik
WILEY & SONS, INC., and PENGUIN :
RANDOM HOUSE LLC, : NONDISCLOSURE AGREEMENT
Plaintiffs, ;
-against-
INTERNET ARCHIVE and DOES 1 through 5,
inclusive,
Defendants.

I, , state that:

 

I. My personal / work (circle one) address is

 

2. My present employer, if applicable, is

 

3. ] have received a copy of the Stipulation and Protective Order entered in the
above-entitled action.

4, Ihave carefully read and understand the provisions of the Stipulation and
Protective Order and will comply with all of the provisions thereof.

5. 1 will hold in confidence, will not disclose to anyone not qualified under the
Stipulation and Protective Order, and will use only for purposes of this Action, any Confidential
Material that is disclosed to me.

6. I will return all Confidential Material or Attorneys’ Eyes Only Material that
comes into my possession, and documents or things that I have prepared relating thereto, to
counsel for the party by whom I am employed or retained, or to counsel from whom I received

such material.

14

 

 
Case 1:20-cv-04160-JGK Document 39 Filed 10/08/20 Page 15 of 15
Case 1:20-cv-04160-JGK Document 38 Filed 10/08/20 Page 15 of 15

7. Thereby submit to the jurisdiction of this Court for the purpose of enforcement of
the Stipulation and Protective Order in this Action, and I understand that my willful violation of
any term of the Stipulation and Protective Order could subject me to punishment for contempt of

Court.

 

Signature

 

Printed Name

 

Date

15

 

 
